Fourth Court of Appeals
                               San Antonio, Texas
                                     October 27, 2015

                                   No. 04-15-00280-CR

                                    Driss NASSOURI,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR2608
                         Honorable Steve Hilbig, Judge Presiding


                                     ORDER

     Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
November 18, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court